EGA FRONTIER DIVERSIFIED CORE FUND Supplement dated September 2, 2014 to the Statement of Additional Information dated July 29, 2014 for EGA Frontier Diversified Core Fund (the “Fund”). Joseph Signora is the Chief Compliance Officer of the Fund. The following information replaces in its entirety the table appearing under the heading “MANAGEMENT OF THE FUND – Officers”: Name and Age Position(s) Held with the Fund Term of Office(1) and Length of TimeServed Principal Occupation(s) During Past 5 Years Marten S. Hoekstra Emerging Global Advisors, LLC 155 West 19th Street New York, NY 10011 Age: 53 Executive Vice President Since 2012 Chief Executive Officer, Emerging Global Advisors, LLC, since February 2011; Board of Directors, Securities Industry and Financial Markets Association, 2006 to 2011; UBS (and its predecessor, PaineWebber), 1983 to 2009 (including various executive positions starting in 2001). Susan M. Ciccarone Emerging Global Advisors, LLC 155 West 19th Street New York, NY 10011 Age: 41 Treasurer, Principal Financial Officer and Assistant Secretary Since 2012 Chief Financial Officer, Emerging Global Advisors, LLC, since August 2012; Managing Director, Goldman Sachs & Co. 2009 to 2012; UBS Investment Bank, 2002 to 2009. Joseph Signora Emerging Global Advisors, LLC 155 West 19th Street New York, NY 10011 Age: 37 Chief Compliance Officer Since September 2014 Deputy Chief Compliance Officer, Emerging Global Advisors, LLC, since July 2014; Director of Compliance, Van Eck Associates Corp., 2011 to June 2014; Vice President, Compliance, Artio Global Management LLC, 2007 to 2011. (1)Officers of the Fund are appointed by the Trustees and serve at the pleasure of the Board.
